            Case 4:20-cv-01275-LPR Document 2 Filed 10/23/20 Page 1 of 9
                                                                                   ELECTRONICALLY FILED
                                                                                         Pulaski County Circuit Court
                                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                                      2020-Sep-22 17:23:32
                                                                                         SOCV-20-5358
                                                                                        C06D09 : 7 Pages




              IN THE CIRCUIT COURT OF PULASKI COlJNTY, ARKANSAS
                                _ _ DMSION

STEVEN PEITIS                                                                          PLAINTIFF

                                 CASE NO. _ _ _ _ __


CAPl'AIN D'S, LLC, d/b/a
Captain D's Seafood Kitchen and
JOHN DOE ENTITIES 1-3                                                             DEFENDANTS

                                          COMPLAINT

       Comes now the Plaintiff, Steven Pettis, by and through his attorneys, Rainwater, Holt &

Sexton, PA, and for his Complaint against the Defendants, hereby states and alleges the following:


                                 I.   RESIDENCY & PARTID

       1.       Plaintiff Steven Pettis was, at all times relevant, a citi7.en and resident of North

Little Rock, Arkansas.

       2.       Defendant Captain D's LLC., is a for-profit cmporation licensed to do business in

the State of Arkansas. To the best of Plaintiff's information and belief, Captain D's registered

agent for service is Corporation Service Company, 300 Spring Building. Ste. 900, 300 S. Spring

Street, Little Rock, AR 72201.

       3.       Defendant Captain D's, LLC, upon the Plaintiff's information and belief; owns

and/or operates fast casual seafood restaurants under the moniker Captain D's Seafood Kitchen,

to include locations within Pulaski County, Arkansas. Said locations are open to the general public


                                            Page 1 of8

                                                                                               EXHIBIT1
          Case 4:20-cv-01275-LPR Document 2 Filed 10/23/20 Page 2 of 9




and the general public is invited to frequent the locations to purchase food for consumption in the

in-house dining room.

        4.     The residency of John Doe Entities 1-3 remains lJDknown.

        5.     Plaintifrs counsel executed a "John Doe Affidavit" in accordance with Arkansas

Code Annotated§ 16-56-125, and it is attached hereto as Exhibit A.

                             D. ,BJRISDICTION AND VENUE

        6.     This Court has jurisdiction pursuant to Ark. Code Ann. § 16-13-20l(a), which

provides that circuit courts shall have original jurisdiction of all actions and proceedings for the

redress of civil grievances except where exclusive jurisdiction is given to other courts.

        7.     Venue is proper pursuant to Ark. Code Ann. § 16-60-l 12(a), which provides that

all actions for damag~ for personal injury may be brought in the county where the accident

occmred which caused the injury or in the county where the person iajured resided at the time of

the injury.


                                   m. BASIC PRJMl§r.

        8.     The incident giving rise to this cause of action occurred at the Captain D's location

at 6301 Colonel Glenn Road, Little Rock, AR 72204.


        9.     This is a negligence action which arises fiom personal injuries sustained on Captain

D's premises on or around July 11, 2018.




                                            Page2of8
          Case 4:20-cv-01275-LPR Document 2 Filed 10/23/20 Page 3 of 9




                                          IV. Ji'ACTS


        10.     On or about July 11, 2018, Steven Pettis was visiting the Captain D's located at

6301 Colonel Glenn Road, Little Rock, AR 72204 to purchase and consume food sold to the

general public at this particular location and the general public is invited onto the premises and, as

an invited guest, was considered an invitee of the facility owned and/or managed by Defendants.

        11.     Plainti~ after purcbuing his food, was walking in the dining area of the restaurant

when suddenly, and without warning. his feet went out from under him as he slipped and fell on

the floor that was wet.


        12.     Plaintiff noticed after the incident to which caused the Plaintiff to fall and suffer

injuries, the floor appeared to have been previously mopped by employees and/or agents of

Defendants.

        13.     The Defendants, through their agents and/or employees, bad knowledge of the wet

floor that bad been previously mopped by employees but failed to adequately warn the public,

notably the Plaintiff, of this danger.

        14.     To Plaintitrs best knowledge and recollection, there were no signs and/or other

warnings present to warn the general public ofthe dangerous condition present, despite Defendants

knowledge of the present and dangerous buard.

        15.    As a result of the negligence of the Defendants the Plaintiff sustained personal

injmies and damages.



                                            Page3of8
           Case 4:20-cv-01275-LPR Document 2 Filed 10/23/20 Page 4 of 9




                          V. CAUSE OF ACTION - NEGLIGENCE


          16.   Defendants maintained the premises through their employees and/or agents.

Defendants, through their employees and/or agents, acting in the course and scope of their

employment/agency, owed Plaintiff a duty to use reasonable and ordinary care to maintain the

premises in a reasonably safe condition.

          17.   Defendants, through their employees and/or agents, were negligent in that they

created a bmlrdous condition by mopping the floor used by the general public in a time, scope

and manner that was considered a ha7.8rd to the general public.

          18.   Defendants, through their employees and/or agents, were negligent in that they

failed to warn the general public, including Plaintiff; of the dangerous hamd. Defendants failed

to properly place cautionary signs and/or other signage in a manner for visibility to the general

public and failed to alert their patrons to the hmmtous condition, despite their knowledge of the

danger.

          19.   Defendants, through their employees and/or agents, were negligent in that they

mopped the dining area where people were present in a high traffic time and scope of the day for

customers and diners.

          20.   Defendants maintained the premises through its employees and/or agents.

Defendants, through its employees and/or agents, acting in the course and scope of their

employment/agency, owed Plaintiff a duty to use reasonable and ordinary care to maintain the

premises in a reasonably safe condition.


                                           Page4of8
            Case 4:20-cv-01275-LPR Document 2 Filed 10/23/20 Page 5 of 9




        21.     Defendants and their employees and/or agents, acting in the course and scope of

their employment/agency, were negligent in that they failed to use ordinary and reasonable care to

maintain the premises in a reasonably safe condition.


        22.     Defendants and their employees/agents were negligent in that they failed to clean

up the hamdous substance on the floor nor did they properly mark or otherwise identify and warn

patrons of the slip/trip bu.ard in the restaurant and seating/dining room, despite having knowledge

of its existence prior to Plaintiff's incident and resulting injuries.

        23.     Defendants and their employees/agents were negligent in failing to remedy the

hazardous slip condition once they knew of the condition.

        24.     Defendants' employees' and/or agents' negligent acts and omissions are imputed

to the Defendants, their employer/principal under the legal doctrine ofjoint enterprise, respondeat

superior, and/or the principles of agency as adopted by the State of Arkansas.


                                 VI.   PROXIMATE CAUSATION

        25.     All of the allegations previously pied herein are re-alleged as though stated word-

for-word.

        26.     Defendants' negligence proximately caused the Plaintiff to fall to the ground and

suffer bodily hvuries and the resulting medical treatment for said iajuries.

        27.     Defendants John Doe Entities 1-3 are individuals and entities unknown at this time

but are believed to have been involved, or to otherwise have legal liability as a result ofthe incident

involving Steven Pettis.



                                              Page5of8
          Case 4:20-cv-01275-LPR Document 2 Filed 10/23/20 Page 6 of 9




                      VII. INJURIES AND COMPENSATORY DAMAGES

        28.      All of the allegations previously pied herein are re-alleged as though stated word-

for-word.

        29.       Plaintiff Steven Pettis sustained personal injuries and damages that were

proximately caused by Defendants' negligence. Accordingly, Plaintiff is entitled to the following



              a) The nature, extent, duration, and permanency of bis injuries;

              b) The full extent of the injuries he sustained;

              c) The expense of his medical care, 1reatment, and services received, including
                 transportation, board, and lodging expenses and those expenses that are reasonably
                 certain to be required in the future;

              d) Any pain, suffering, and mental anguish experienced in the past and reasonably
                 certain to be experienced in the iuture; and,

              e) The visible results of his injmies.

        30.      The injuries described herein have been suffered in the past and will be continuing

in the future.

        31.      Plaintiff Steven Pettis sustained pel'SOnal injuries and darnagN that were

proximately caused by Defendants' negligence. Accordingly, Plaintiff is entitled to the following

damages:

              a) The nature, extent, duration, and permanency of bis injuries;

              b) The full extent of the injuries he sustained;

              c) The expense of bis medical care, treatment, and services received, including
                 transportation, board, and Jodging expenses and those expenses that are reasonably
                 certain to be required in the 1bture;

                                              Page6of8
          Case 4:20-cv-01275-LPR Document 2 Filed 10/23/20 Page 7 of 9




              d) Any pain, suffering, and mental anguish experienced in the past and reasonably
                 certain to be experienced in the future; and,

              e) The visible results of his htjuries.

        32.      The injuries described herein have been suffeied in the past and will be continuing

in the future.


                                vm. DEMAND FOR JURY TRIAL

        33.      Plaintiff hereby demands a trial by jwy.


                                     IX. DEMAND&PRAYER


        34.      Plaintiff' demands judgment agajnst Defendants for a sum in excess ofthat required

for federal court jurisdiction in diversity of citizenship cases and sufficient to fully compensate his

for ms damages.

        3S.      Plaintiff demands judgment against Defendants for pre-judgment interest and post

judgment interest at the maximum rate allowed by law as well as for reasonable expenses, costs,

and for all other proper relief to which he may be entitled.

                                                        Respectfully submitted,



                                                 BY:    Isl Bryce Brewer
                                                        Bryce Brewer, AR Bar #2002013
                                                        Rainwater, Holt & Sexton, PA
                                                        P.O, Box 17250
                                                        Little Rock, AR 72222
                                                        S01 868-2500
                                                        S01 868-2S0S - facsimile
                                                        bbrewra:@rniuftmy;gm
                                                        Attorneyfor Plalntiff

                                               Page 7 ofl
           Case 4:20-cv-01275-LPR Document 2 Filed 10/23/20 Page 8 of 9
                                                                                                      ELECTRONICALLY FILED
                                                                                                            PulaSkl County Circuit Court
                                                                                                      Terri Holllngawocth, Clradt/County Clerk
                                                                                                         2020-Sep-22 17:23:32
                                                                                                            S0CV-20-5358
                                                                                                           C06O09 : 2 Pages




                                UNIFORM COVER PAGE
                 [To be used when required by Administrative Order No. 2 (g)*)

COURT:             CIRCUIT COURT OF PULASKI COUNTY

                  Docket/Case Number:
                                                   --------------
CASE NAME:                        STEVEN PETTIS
PLAINTIFF/
PETITIONER:
                                  CAPTAIN D'S, LLC, d/b/a, Captain D's
DEFENDANT/                        Seafood Kitchen AND JOHN DOE ENTITIES
RESPONDENT:                       1-3


TITLE OF PLEADING OR
DOCUMENT BEING FILED
(If a multi-part file,
the designation "part _ of_"
(example, part 1 of2)):                        EXHIBIT A




*Administrative Order No 2.
           (g) Filt Mark. (1) There shall be a two inch (2") top margin on the fust page of each document submitted for
filing to accommodate the coun's file mark. If the pleading or document must be filed in multi-parts because of size or
for other reasons, the fust page of each pan must include the file name and file mark and shall clearly indicate the pan
number and number of pans (example, pan 1 of2).
           (2) If a document is such that the fiISt page cannot be drafted to provide sufficient space to satisfy the file-
mark requirement, the document must include the unifonn cover page developed by the Administrative Office of the
Coons and found under Fonns and Publications at www.arcouns.gov.
        Case 4:20-cv-01275-LPR Document 2 Filed 10/23/20 Page 9 of 9




STATE OF ARKANSAS                                 )
                                                  )    ss.
COUNTY OF PULASKI                                 )

                                                      AFFIDAVIT

       Before the undersigned Notary Public, duly commissioned and acting within the County
and State aforesaid, appeared in person, Bryce Brewer, who stated the following under oath:

       I.    I am an attomey licensed in the State of Arkansas.

       2.    I repiesent Steven Pettis, in a claim against Captain D's, LLC d/b/a Captain D's
             Seafood Kitchen and John Doe Entities 1-3.

       3.    Defendants John Doe Entities 1-3 are unknown.

       4.    John Doe Entities 1-3 will be identified upon the taking of discovery by Plaintiff.
             They are sued individually and in their official capacity.

       5.    Further aftiant sayetb not.



                                                             Bryce Brewer


                                            "()
      SUBSCRIBED AND SWORN to before me thi~ day of September 2020.




                                 ...._.. '•
                           . . ·: :·.. ::·.· .
                            . ,·.:   ~   . -·:.
                                                      Page8of8
